Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. By the order under review this case was struck from the calendar of the jury causes on the ground that the defendant had failed to comply with the provisions of section 426 of the Civil Practice Act by failing to serve its demand for a jury trial within twenty days after the day of service of the notice of trial by the plaintiff. Plaintiff’s notice of trial was served upon the defendant by mail. At the time of the service of the demand by defendant twenty-two days had elapsed since the service of the notice of trial. We are of opinion that, under the provisions of sections 426 and 164 of the Civil Practice Act, the service in behalf of the defendant, of the demand for a jury trial was timely. Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ., concur.